DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/986,046 filed on 08/05/2020 is presented for examination. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US 10,797,502.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar charge control with multiple switches. 
	The instant application claims a charging control method that is applied to an electronic device with controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state, whereas the patented application claims charging an electronic device with a first charging path, wherein the electronic device comprises the charging circuit including the first charging path comprising a first switch operating in the first charging mode, a second charging path comprising a third switch operating in a second charging mode, and a parallel charging path comprising a second switch operating simultaneously.
	The patented application anticipates the instant application claimed.
Claim 1 of instant application: 16/986,046
Claim 1/8 of paten’d application US10,797,502
     A charging control method that is applied to an electronic device having a first circuit board, a second circuit board that is provided on the first circuit board, and a charge pump chipset having at least two charge pump chips provided on the first circuit board that are connected in parallel with at least two charge … provided on the second circuit board, the charging control method comprising: controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state; and switching any charge pump chip on the first circuit board with a temperature lower than a set threshold to the working state when a temperature of the charge pump chip in the working state on the first circuit board is higher than the set threshold.

    A method for charging an electronic device, comprising: disconnecting a first charging path, when a charging circuit is in a first charging mode and the electronic device is detected to be connected to a second charging mode, wherein the electronic device comprises the charging circuit including the first charging path comprising a first switch operating in the first charging mode, a second charging path comprising a third switch operating in a second charging mode, and a parallel charging path comprising a second switch operating simultaneously in the first charging mode and the second charging mode; controlling the parallel charging path through the first switch and the second switch … and connecting the charging path operating in a wired charging mode, to perform wired charging on the electronic device, when the temperature of the electronic device reaches a preset threshold.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Yamada (US 2014/0042984).
With respect to claims 1, 2, 10-11 and 19, Yamada discloses a charging control method/apparatus that is applied to an electronic device having a first circuit board (Fig. 3, 194), a second circuit board (Fig. 3, 195), that is provided on the first circuit board, and a charge pump chipset having 5at least two charge pump chips provided on the first circuit (See Fig. 3, 174: Para. # 0020, 0027), that are connected in parallel with at least two charge pump chips provided on the second circuit board (Fig. 3, 196), 

    PNG
    media_image1.png
    681
    945
    media_image1.png
    Greyscale

the charging control method comprising: controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state (Fig. 3, 196; Para. # 0057-0059); and 10switching any charge pump chip on the first circuit board with a temperature lower than a set threshold to the working state when a temperature of the charge pump chip in the working state on the first circuit board is higher than the set threshold (Para. # 0035-0036). 
  With respect to claims 3- 4 and 12-13, Yamada discloses the charging control method/apparatus that is applied to the electronic device as described above, wherein switching any charge pump chip on the first circuit board with the temperature lower than the set threshold to the working state when the temperature of the 20charge pump chip in the working state on the first circuit board is higher than the set threshold, further comprises: switching any charge pump chip on the first circuit board with a temperature (Para. # 0036, and 0038: The FETSW 190 is provided on a third charging path 196, which couples the first charging path 194 and the second charging path 195, to switch on/off (short-circuit/open) the third charging path 196. The FETSW 191 is provided on a charging path 195' included in the second charging path 195 and located between the coil 193 and a node 197 of the second charging 195 and the third charging 196).  
 With respect to claims 5 and 14-15, Yamada discloses the charging control method/apparatus that is applied to the electronic device as described above, wherein two charge pump chips are provided on the first circuit 16PIOE3203069USboard and two charge pump chips are provided on the second circuit board, the charge pump chips on the first circuit board and the second circuit board are respectively located at four vertices of a quadrilateral, and controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state, further 5comprises: controlling two charge pump chips located on a same diagonal of the quadrilateral to simultaneously be in the working state (Para. # 0035-0036).    
  With respect to claims 6-9 and 16-18, Yamada discloses the charging control method/apparatus that is applied to the electronic device as described above, wherein when the electronic device is in a screen-on charging state, controlling one charge pump chip on the first circuit board and at least one charge pump chip on 10the second circuit board to simultaneously be in the working state, further comprises: controlling the one (para. # 0033, and 0035-0036: when the temperature of the battery pack 180 exceeds a preset threshold, the thermal switch (TH) 187 reports a temperature abnormality to the MPU 189 by grounding a line coupled to the T terminal 182 (that is, by short-circuiting the line to a ground-level (0 V)) line. When the temperature of the battery pack 180 exceeds the preset threshold, the protection circuit 188 protects the first battery cell 185 and the second battery cell 186 by decoupling the first battery cell 185 and the second battery cell 186 from the ground-level (0 V) line based on an instruction signal from the MPU 189).
Contact Information
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/YALKEW FANTU/Primary Examiner, Art Unit 2859